Exhibit 10.9

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is made and
entered into as of the 28th day of July, 2014 by and between EAST BOSTON SAVINGS
BANK, a bank organized under the laws of the Commonwealth of Massachusetts with
its headquarters located in East Boston, Massachusetts (the “Bank”), and Edward
J. Merritt (the “Executive”). The Agreement is effective as of July 20, 2009
(the “Effective Date”).

WITNESSETH

WHEREAS, the Executive originally entered into an employment agreement with the
Bank on July 20, 2009 (the “Original Agreement”); and

WHEREAS, in connection with the conversion of Meridian Financial Services,
Incorporated (the “MHC”) from the mutual holding company to the stock holding
company form of organization, the Bank desires to amend and restate the Original
Agreement in order to remove any reference to the MHC structure and to make
certain other changes; and

WHEREAS, the Original Agreement may be amended in accordance with Section 18 of
the Original Agreement; and

WHEREAS, the Executive has agreed to such amendment and restatement of the
Original Agreement; and

WHEREAS, the Board of Directors of the Bank and the Executive believe it is in
the best interests of the Bank to enter into the Agreement in order to reinforce
and reward the Executive for his service and dedication to the continued success
of the Bank.

NOW THEREFORE, in consideration of the mutual agreements herein contained, and
upon the other terms and conditions hereinafter provided, the parties hereby
agree as follows:

1. Employment. The Bank agrees to employ the Executive and the Executive agrees
to be employed by the Bank on the terms and conditions set forth in this
Agreement, effective as of the Merger Effective Time.

2. Duties and Responsibilities. The Executive shall serve the Bank as President,
Mt. Washington Division, and as a member of the senior management team and shall
serve under the direction of the Board of Directors of the Bank (the “Board of
Directors”) and under the direction of and report to the President and Chief
Executive Officer of the Bank. The Executive shall also serve the Bank in
additional services, duties and responsibilities as the Executive may be
requested by the President and Chief Executive Officer or Board of Directors. In
such capacity or capacities, the Executive shall perform such services and
duties in connection with the business, affairs and operations of the Bank as
may be assigned or delegated to the Executive from time to time by or under the
authority of the President and Chief Executive Officer or



--------------------------------------------------------------------------------

Board of Directors, and the Executive shall adhere to all policies established
by the Board of Directors or Committees thereof at all times. The Executive’s
office shall be located at 455 West Broadway, Boston, Massachusetts.

3. Term.

(a) The term of this Agreement shall be (i) the initial term, consisting of the
period commencing on the Effective Date and ending on the second anniversary of
the Effective Date, plus (ii) any and all extensions of the initial term made
pursuant to this Section 3.

(b) Commencing on the first anniversary date of the Effective Date (the
“Anniversary Date”) and continuing on each Anniversary Date thereafter, the term
of this Agreement shall automatically extend for an additional year such that
the remaining term shall be two (2) years, unless written notice of non-renewal
is provided to Executive by the Board at least thirty (30) days prior to any
such Anniversary Date, in which case the term of this Agreement will become
fixed and will terminate at the end of the one (1) year period following the
Anniversary Date. Prior to each Anniversary Date, the disinterested members of
the Board will conduct a comprehensive performance evaluation and review of
Executive for purposes of determining whether to allow this Agreement to
automatically extend, and the results thereof will be included in the minutes of
the Board’s meeting.

4. Compensation and Benefits. The regular compensation and benefits payable to
the Executive under this Agreement shall be as follows:

(a) Salary. For all services rendered by the Executive under this Agreement, the
Bank shall pay the Executive a salary (the “Salary”) at the annual rate of
$314,394, subject to increase from time to time in the discretion of the Board
of Directors. The Salary shall be payable in periodic installments in accordance
with the Bank’s usual practice for its senior executives.

(b) Bonus. The Executive shall be entitled to participate in an annual incentive
program established by the Board of Directors with such terms as may be
established in the sole discretion of the Board of Directors.

(c) Regular Benefits. The Executive shall also be entitled to participate in any
employee benefit plans, medical insurance plans, life insurance plans,
disability income plans, retirement plans, vacation plans, expense reimbursement
plans and other benefit plans or credit card privileges which the Bank may from
time to time have in effect for its senior executives. Such participation shall
be subject to the terms of the applicable plan documents, generally applicable
policies of the Bank, applicable law and the discretion of the Board of
Directors or any administrative or other committee provided for in or
contemplated by any such plan. Nothing contained in this Agreement shall be
construed to create any obligation on the part of the Bank to establish any such
plan or to maintain the effectiveness of any such plan which may be in effect
from time to time.

 

2



--------------------------------------------------------------------------------

(d) Taxation of Payments and Benefits. The Bank shall undertake to make
deductions, withholdings and tax reports with respect to payments and benefits
under this Agreement to the extent that it reasonably and in good faith believes
that it is required to make such deductions, withholdings and tax reports.
Payments under this Agreement shall be in amounts net of any such deductions or
withholdings. Nothing in this Agreement shall be construed to require the Bank
to make any payments to compensate the Executive for any adverse tax effect
associated with any payments or benefits or for any deduction or withholding
from any payment or benefit.

(e) Exclusivity of Salary and Benefits. The Executive shall not be entitled to
any payments or benefits other than those provided under this Agreement.

(f) SERP. The Executive shall be entitled to receive benefits under a
supplemental executive retirement plan., .

(g) Joint Beneficiary Designation Agreement. The Executive shall be entitled to
the benefits provided under the terms of the Joint Beneficiary Designation
Agreement, effective as of September 1, 2004, between the Executive and Mt.
Washington Cooperative Bank (“MWCB”), which the Bank has agreed to assume and
honor.

(h) [Reserved].

(i) [Reserved].

5. Extent of Service. During the Executive’s employment under this Agreement,
the Executive shall, subject to the direction and supervision of the Board of
Directors, devote the Executive’s full business time, best efforts and business
judgment, skill and knowledge to the advancement of the Bank’s interests and to
the discharge of the Executive’s duties and responsibilities under this
Agreement. The Executive shall not engage in any other business activity, except
as may be approved by the Board of Directors; provided that nothing in this
Agreement shall be construed as preventing the Executive from:

(a) investing the Executive’s assets in any company or other entity in a manner
not prohibited by Section 9(d) and in such form or manner as shall not require
any material activities on the Executive’s part in connection with the
operations or affairs of the companies or other entities in which such
investments are made;

(b) engaging in religious, charitable or other community or non-profit
activities that do not impair the Executive’s ability to fulfill the Executive’s
duties and responsibilities under this Agreement; or

(c) conducting bookkeeping and other services for family-related businesses.

6. Termination. The Executive’s employment under this Agreement shall terminate
under the following circumstances set forth in this Section 6.

 

3



--------------------------------------------------------------------------------

(a) Termination by the Bank for Cause. The Executive’s employment under this
Agreement may be terminated for Cause without further liability on the part of
the Bank effective immediately upon a vote of the Board of Directors and written
notice to the Executive. Only the following shall constitute “Cause” for such
termination:

(i) the conviction of the Executive for any felony involving deceit, dishonesty
or fraud;

(ii) a material act or acts of dishonesty in connection with the performance of
the Executive’s duties, including without limitation, material misappropriation
of funds or property;

(iii) an act or acts of gross misconduct by the Executive; or

(iv) continued, willful and deliberate non-performance by the Executive of
duties (other than by reason of illness or disability) which has continued for
more than 30 days following written notice of non-performance from the Board of
Directors (or Executive Committee) which specifically describes the alleged
non-performance.

A determination of whether the Executive’s employment shall be terminated for
Cause shall be made at a meeting of the Board of Directors called and held for
such purpose, at which the Board of Directors makes a finding that in the good
faith opinion of the Board of Directors an event set forth in subclauses (i),
(ii), (iii) or (iv) has occurred and specifying the particulars thereof in
detail.

(b) Termination by the Executive. The Executive’s employment under this
Agreement may be terminated by the Executive by written notice to the Board of
Directors within sixty (60) days following an event constituting “Good Reason.”
The Executive’s termination of employment shall become effective on the
thirty-first (31st) day following such notice, provided the Bank has not
remedied the condition giving rise to the event of “Good Reason.” For purposes
of this Agreement, “Good Reason” shall mean:

(i) a material diminution or other substantial adverse change, not consented to
by Executive, in the nature or scope of the Executive’s responsibilities and
authorities as set forth in this Agreement, including a change in the
Executive’s line of reporting so that he no longer reports directly to the
Bank’s President and Chief Executive Officer;

(ii) the assignment to Executive of any duties materially inconsistent with
Executive’s position, including any material change in status or duties,
excluding for this purpose an isolated, insubstantial and inadvertent action not
taken in bad faith and that is remedied by the Bank reasonably promptly after
receipt of notice thereof given by the Executive;

 

4



--------------------------------------------------------------------------------

(iii) a material reduction in the Executive’s base salary except for
across-the-board reductions similarly affecting all or substantially all
officers;

(iv) involuntary relocation of the Bank’s offices in which the Executive is
principally employed by more than 20 miles (10 miles in the event of a Change in
Control); or

(v) failure of the Bank to comply with material terms of this Agreement.

(c) Termination by the Bank Without Cause. The Executive’s employment under this
Agreement may be terminated by the Bank without Cause (which, for purposes of
clarification, shall not include a termination of Executive’s employment under
this Agreement due to Executive’s death or Disability) upon written notice to
the Executive. A determination of whether the Executive’s employment shall be
terminated without Cause will be made solely by the Executive Committee of the
Board of Directors.

(d) Disability. If the Executive shall be disabled so as to be unable to perform
the essential functions of the Executive’s then existing position or positions
under this Agreement with or without reasonable accommodation, for a total of
more than 90 days in any calendar year, the Board of Directors may terminate the
Executive’s employment upon written notice to the Executive. If any question
shall arise as to whether during any period the Executive is disabled so as to
be unable to perform the essential functions of the Executive’s then existing
position or positions with or without reasonable accommodation, the Executive
may, and at the request of the Bank shall, submit to the Bank a certification in
reasonable detail by a physician selected by the Bank to whom the Executive or
the Executive’s guardian has no reasonable objection as to whether the Executive
is so disabled, and such certification shall for the purposes of this Agreement
be conclusive of the issue. The physician shall be board-certified in the area
of medicine applicable to the particular disability involved. The Executive
shall cooperate with any reasonable request of the physician in connection with
such certification. If such question shall arise and the Executive shall fail to
submit such certification (unless the failure results from matters beyond the
control of the Executive), the Bank’s determination will determine the issue of
whether the Executive is disabled. Nothing in this Section 6(d) shall be
construed to waive the Executive’s rights, if any, under existing law including,
without limitation; the Family and Medical Leave Act of 1993, 29 U.S.C. §2601 et
seq., the Americans with Disabilities Act, 42 U.S.C. §12101 et seq,
Massachusetts General Laws Chapter 151B, and Section 10 below.

(e) Death. The Executive’s employment hereunder shall terminate upon his death.

(f) Termination and Board Membership. To the extent Executive is a member of the
board of directors or trustees of the Bank or any of its affiliates on the date
of termination of employment with the Bank (other than a termination due to
normal retirement), Executive will resign from all of the boards of directors
and trustees immediately following such termination of employment with the Bank.
Executive will be obligated to tender this resignation regardless of the method
or manner of termination (other than termination due to normal retirement), and
such resignation will not be conditioned upon any event or payment.

 

5



--------------------------------------------------------------------------------

7. Certain Compensation Upon Termination.

(a) Compensation Upon Voluntary Termination. If the Executive shall resign
(including by retirement) and voluntarily terminate employment without Good
Reason, the Bank shall pay to the Executive the Executive’s accrued and unpaid
salary, accrued and unpaid vacation pay and all rights and benefits that the
Executive is entitled to receive under the terms of the Bank’s benefit plans or
arrangements, including the Executive’s rights under any Supplemental Executive
Retirement Plan and Joint Beneficiary Designation Agreement (upon death) in
effect between the Bank and the Executive (the “Accrued Obligations”).

(b) Compensation Upon Death. In the event the Executive’s employment shall
terminate in the event of his death, his surviving spouse (or estate if there is
no surviving spouse) shall be entitled to receive the Accrued Obligations,
including a pro-rata bonus through the date of his death. His surviving spouse
(or estate if there is no surviving spouse) shall also be entitled to any death
benefit provided under the Bank’s life insurance plans.

(c) Compensation Upon Disability. In the event the Executive’s employment shall
terminate by reason of disability as provided in Section 6(d) above, he shall be
entitled to his Accrued Obligations, including a pro-rata bonus through the date
of his disability, and such disability benefits as determined in accordance with
any short or long-term disability plans then in effect for executives of the
Bank.

(d) Compensation Upon Termination by the Bank for Cause. In the event the
Executive’s employment shall be terminated by the Bank for Cause as provided by
Section 6(a) above, he shall be entitled to receive his Accrued Obligations
only.

(e) Compensation Upon Termination of the Bank Without Cause or by the Executive
for Good Reason. In the event the Executive’s employment shall be terminated by
the Bank without Cause as provided in Section 6(c) above, or by the Executive
for Good Reason as provided in Section 6(b) above after the first anniversary of
the Effective Date, he shall be entitled to receive the Accrued Obligations. In
addition, subject to the Executive’s agreement to a release of any and all legal
claims in a form satisfactory to the Bank and the expiration of the applicable
revocation period and subject to compliance with the provisions of Section 9
hereof, the Bank shall pay the Executive an amount equivalent to the sum of
(i) two (2) times the (a) Executive’s Salary at the rate then in effect pursuant
to Section 4(a), and (b) the average of the cash bonuses earned in each of the
three (3) calendar years preceding the year of termination; and (ii) the value
of 24 months of health insurance premiums for health insurance coverage provided
by the Bank, based on the coverage provided to the Executive immediately prior
to his termination. The Bank shall make this in a single lump sum cash payment
within ten (10) days following the termination of employment. No cash payment
shall be made under this Section 7(e) if a payment is required to be made (and
is made) under Section 8(b) of this Agreement because of the Executive’s
termination of employment.

 

6



--------------------------------------------------------------------------------

(f) [Reserved]

(g) If the Executive is a “specified employee” (as defined below) of a publicly
traded company, the payments pursuant to this Agreement, including Sections 7(e)
and 7(f), may be delayed and paid to the Executive on the first day of the
seventh month following termination of employment if required to avoid penalty
under Section 409A of the Internal Revenue Code (“Code”). For purposes of this
Agreement, the Executive shall not have a “termination of employment” until he
has a “separation from service” within the meaning of Code Section 409A and the
regulations promulgated thereunder. Also for purposes of this Agreement,
Executive is a specified employee if Executive is a “key employee” within the
meaning of Code Section 416(i) (without regard to paragraph (i) thereof).

8. Termination in Connection with a Change in Control.

(a) For purposes of this Agreement, a “Change in Control” means a change in
control of the Bank or Meridian Bancorp, Inc. (the “Company”) as defined in
Section 409A of the Internal Revenue Code of 1986 (the “Code”), as amended, and
rules, regulations, and guidance of general application thereunder, including
the following:

i. Change in ownership: A change in ownership of the Bank or the Company occurs
on the date any one person or group of persons accumulates ownership of more
than 50% of the total fair market value or total voting power of the Bank or the
Company, or

ii. Change in effective control: A change in effective control occurs when
either (i) any one person or more than one person acting as a group acquires
within a 12-month period ownership of stock of the Company possessing 30% or
more of the total voting power of the Company; or (ii) a majority of the Bank’s
or Company’s Board of Directors is replaced during any 12-month period by
Directors whose appointment or election is not endorsed in advance by a majority
of the Bank’s or Company’s Board of Directors (as applicable), or

iii. Change in ownership of a substantial portion of assets: A change in the
ownership of a substantial portion of the Company’s assets occurs if, in a 12
month period, any one person or more than one person acting as a group acquires
assets from the Company having a total gross fair market value equal to or
exceeding 40% of the total gross fair market value of the Company’s entire
assets immediately before the acquisition or acquisitions. For this purpose,
“gross fair market value” means the value of the Company’s assets, or the value
of the assets being disposed of, determined without regard to any liabilities
associated with the assets.

(b) Termination. If within the period ending one year after a Change in Control,
(i) the Bank terminates the Executive’s employment without Cause, or (ii) the
Executive voluntarily terminates his employment with Good Reason, the Bank will,
within ten (10) calendar days of the termination of the Executive’s employment,
make a lump-sum cash

 

7



--------------------------------------------------------------------------------

payment to him equal to 2.99 times his “base amount” (as defined for purposes of
Section 280G of the Code) less any other “parachute payments” (as also defined
for purposes of Section 280G of the Code) made to the Executive. The cash
payment made under this Section 8(b) shall be made in lieu of any payment also
required under Section 7 of this Agreement because of the Executive’s
termination of employment. For purposes of this Section 8(b), the Executive
shall not have a “termination of employment” until he has a “separation from
service” within the meaning of Section 409A of the Internal Revenue Code
(“Code”) and the regulations promulgated thereunder.

(c) The provisions of Section 9, including the defined terms used in such
sections, shall continue in effect until the later of the expiration of this
Agreement or one year following a Change in Control, except the non-compete
provisions in Section 9(d) shall not be applicable in the event of a Change in
Control.

(d) Limitation of Benefits Under Certain Circumstances. If the payments and
benefits pursuant to this Section 8 of this Agreement, either alone or together
with other payments and benefits the Executive has the right to receive from the
Bank, would constitute a “parachute payment” under Section 280G of the Code, the
payments and benefits shall be reduced or revised, by the amount, if any, which
is the minimum necessary to result in no portion of the payments and benefits
under this Agreement or otherwise being non-deductible to the Bank pursuant to
Section 280G of the Code and subject to the excise tax imposed under
Section 4999 of the Code. The reduction will be made in the manner determined by
the Executive, unless it is determined that permitting the Executive to make the
determination would violate Code Section 409A. In such case, the reduction will
be made first from the cash severance payment payable under this Section 8. The
Bank’s independent public accountants will determine any reduction in the
payments and benefits to be made pursuant to this Agreement or otherwise; the
Bank will pay for the accountant’s opinion. If the Bank and/or the Executive do
not agree with the accountant’s opinion, the Bank will pay to the Executive the
maximum amount of payments and benefits pursuant to this Section 8, as selected
by the Executive, that the opinion indicates have a high probability of not
causing any of the payments and benefits to be non-deductible to the Bank and
subject to the excise tax imposed under Section 4999 of the Code. The Bank may
also request, and the Executive has the right to demand that the Bank request, a
ruling from the Internal Revenue Service (“IRS”) as to whether the disputed
payments and benefits pursuant to this Section 8 have such tax consequences. The
Bank will promptly prepare and file the request for a ruling from the IRS, but
in no event will the Bank make this filing later than thirty (30) days from the
date of the accountant’s opinion referred to above. The request will be subject
to the Executive’s approval prior to filing; the Executive shall not
unreasonably withhold his approval. The Bank and the Executive agree to be bound
by any ruling received from the IRS and to make appropriate payments to each
other to reflect any IRS rulings, together with interest at the applicable
federal rate provided for in Section 7872(f)(2) of the Code. Nothing contained
in this Agreement shall result in a reduction of any payments or benefits to
which the Executive may be entitled upon termination of employment other than
pursuant to this Section 8, or a reduction in the payments and benefits
specified in this Section 8, below zero.

9. Confidential Information, Noncompetition and Cooperation.

 

8



--------------------------------------------------------------------------------

(a) Confidential Information. As used in this Agreement, “Confidential
Information” means information belonging to the Bank which is of value to the
Bank in the course of conducting its business and the disclosure of which could
result in a competitive or other disadvantage to the Bank. Confidential
Information includes, without limitation, financial information, reports, and
forecasts; inventions, improvements and other intellectual property; trade
secrets; know-how; designs, processes or formulae; software; market or sales
information or plans; customer lists; and business plans, prospects and
opportunities (such as possible acquisitions or dispositions of businesses or
facilities) which have been discussed or considered by the management of the
Bank. Confidential Information includes information developed by the Executive
in the course of the Executive’s employment by the Bank, as well as other
information to which the Executive may have access in connection with the
Executive’s employment. Confidential Information also includes the confidential
information of others with which the Bank has a business relationship.
Notwithstanding the foregoing, Confidential Information does not include
information in the public domain, unless due to breach of the Executive’s duties
under Section 9(b).

(b) Confidentiality. The Executive understands and agrees that the Executive’s
employment creates a relationship of confidence and trust between the Executive
and the Bank with respect to all Confidential Information. At all times, both
during the Executive’s employment with the Bank and after its termination, the
Executive will keep in confidence and trust all such Confidential Information,
and will not use or disclose any such Confidential Information without the
written consent of the Bank, except as may be necessary in the ordinary course
of performing the Executive’s duties to the Bank.

(c) Documents, Records, etc. All documents, records, data, apparatus, equipment
and other physical property, whether or not pertaining to Confidential
Information, which are furnished to the Executive by the Bank or are produced by
the Executive in connection with the Executive’s employment will be and remain
the sole property of the Bank. The Executive will return to the Bank all such
materials and property as and when requested by the Bank. In any event, the
Executive will return all such materials and property immediately upon
termination of the Executive’s employment for any reason. The Executive will not
retain with the Executive any such material or property or any copies thereof
after such termination.

(d) Noncompetition and Nonsolicitation. During the period in which the Executive
is employed by the Bank and for two (2) years thereafter, the Executive (i) will
not, directly or indirectly, whether as owner, partner, shareholder, consultant,
agent, employee, co-venturer or otherwise, engage, participate, assist or invest
in any Competing Business (as hereinafter defined); (ii) will refrain from
directly or indirectly employing, attempting to employ, recruiting or otherwise
soliciting, inducing or influencing any person to leave employment with the Bank
(other than terminations of employment of subordinate employees undertaken in
the course of the Executive’s employment with the Bank); and (iii) will refrain
from soliciting or encouraging any customer or supplier to terminate or
otherwise modify adversely its business relationship with the Bank. The
Executive understands that the restrictions set forth in this Section 9(d) are
intended to protect the Bank’s interest in its Confidential Information and
established employee, customer and supplier relationships and goodwill, and
agrees that such

 

9



--------------------------------------------------------------------------------

restrictions are reasonable and appropriate for this purpose. For purposes of
this Agreement, the term “Competing Business” shall mean a business conducted
anywhere in the cities of Boston or Quincy, Massachusetts, which is competitive
with any business which the Bank or any of its affiliates conducts or has taken
affirmative action to begin conducting at any time during the employment of the
Executive. Notwithstanding the foregoing, the Executive may own up to one
percent (1%) of the outstanding stock of a publicly held corporation which
constitutes or is affiliated with a Competing Business.

(e) Litigation and Regulatory Cooperation. During and after the Executive’s
employment, the Executive shall cooperate fully with the Bank in the defense or
prosecution of any claims or actions now in existence or which may be brought in
the future against or on behalf of the Bank which relate to events or
occurrences that transpired while the Executive was employed by the Bank. The
Executive’s full cooperation in connection with such claims or actions shall
include, but not be limited to, being available to meet with counsel to prepare
for discovery or trial and to act as a witness on behalf of the Bank at mutually
convenient times. During and after the Executive’s employment, the Executive
also shall cooperate fully with the Bank in connection with any investigation or
review of any federal, state or local regulatory authority as any such
investigation or review relates to events or occurrences that transpired while
the Executive was employed by the Bank. The Bank shall reimburse the Executive
for any reasonable out-of-pocket expenses incurred in connection with the
Executive’s performance of obligations pursuant to this Section 9(e).

(f) Injunction. The Executive agrees that it would be difficult to measure any
damages caused to the Bank which might result from any breach by the Executive
of the promises set forth in this Section 9, and that in any event money damages
would be an inadequate remedy for any such breach. Accordingly, subject to
Section 10 of this Agreement, the Executive agrees that if the Executive
breaches, or proposes to breach, any portion of this Agreement, the Bank shall
be entitled, in addition to all other remedies that it may have, to an
injunction or other appropriate equitable relief to restrain any such breach
without showing or proving any actual damage to the Bank.

10. Arbitration of Disputes. Any controversy or claim arising out of or relating
to this Agreement or the breach thereof or otherwise arising out of the
Executive’s employment or the termination of that employment (including, without
limitation, any claims of unlawful employment discrimination whether based on
age or otherwise) shall, to the fullest extent permitted by law, be settled by
arbitration in any forum and form agreed upon by the parties or, in the absence
of such an agreement, under the auspices of the American Arbitration Association
(“AAA”) in Boston, Massachusetts in accordance with the Employment Dispute
Resolution Rules of the AAA, including, but not limited to, the rules and
procedures applicable to the selection of arbitrators. In the event that any
person or entity other than the Executive or the Bank may be a party with regard
to any such controversy or claim, such controversy or claim shall be submitted
to arbitration subject to such other person or entity’s agreement. Judgment upon
the award rendered by the arbitrator may be entered in any court having
jurisdiction thereof. This Section 10 shall be specifically enforceable.
Notwithstanding the foregoing, this Section 10 shall not preclude either party
from pursuing a court action for the sole purpose of obtaining a temporary
restraining order or a preliminary injunction in circumstances in which

 

10



--------------------------------------------------------------------------------

such relief is appropriate; provided that any other relief shall be pursued
through an arbitration proceeding pursuant to this Section 10. The cost of all
arbitration proceedings (other than the Executive’s legal fees, which are
subject to section 15 of this Agreement) shall be paid by the Bank.

11. Consent to Jurisdiction. To the extent that any court action is permitted
consistent with or to enforce Section 10 of this Agreement, the parties hereby
consent to the jurisdiction of the Superior Court of the Commonwealth of
Massachusetts and the United States District Court for the District of
Massachusetts. Accordingly, with respect to any such court action, the Executive
(a) submits to the personal jurisdiction of such courts; (b) consents to service
of process; and (c) waives any other requirement (whether imposed by statute,
rule of court, or otherwise) with respect to personal jurisdiction or service of
process.

12. Integration. This Agreement constitutes the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
agreements between the parties with respect to any related subject matter.

13. Assignment; Successors and Assigns, etc. Neither the Bank nor the Executive
may make any assignment of this Agreement or any interest herein, by operation
of law or otherwise, without the prior written consent of the other party;
provided that the Bank may assign its rights under this Agreement without the
consent of the Executive in the event that the Bank shall effect a
reorganization, consolidate with or merge into any other corporation,
partnership, organization or other entity, or transfer all or substantially all
of its properties or assets to any other corporation, partnership, organization
or other entity. This Agreement shall inure to the benefit of and be binding
upon the Bank and the Executive, their respective successors, executors,
administrators, heirs and permitted assigns.

14. Enforceability. If any portion or provision of this Agreement (including,
without limitation, any portion or provision of any section of this Agreement)
shall to any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

15. Payment of Legal Fees. All reasonable legal fees paid or incurred by the
Executive pursuant to any dispute or question of interpretation relating to this
Agreement shall be paid or reimbursed by the Bank, only if the Executive is
successful pursuant to a legal judgment, arbitration or settlement. Such payment
or reimbursement shall be made no later than two and one-half months after the
successful conclusion in Executive’s favor of the dispute by judgment,
arbitration or settlement.

16. Waiver. No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party. The failure of any party to require the
performance of any term or obligation of this Agreement, or the waiver by any
party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.

 

11



--------------------------------------------------------------------------------

17. Notices. Any notices, requests, demands and other communications provided
for by this Agreement shall be sufficient if in writing and delivered in person
or sent by a nationally recognized overnight courier service or by registered or
certified mail, postage prepaid, return receipt requested, to the Executive at
the last address the Executive has filed in writing with the Bank or, in the
case of the Bank, at its main offices, attention of the Board of Directors, and
shall be effective on the date of delivery in person or by courier or three
(3) days after the date mailed.

18. Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Executive and by a duly authorized representative of
the Bank.

19. Governing Law. This is a Massachusetts contract and shall be construed under
and be governed in all respects by the laws of the Commonwealth of
Massachusetts, without giving effect to the conflict of laws principles of such
Commonwealth. With respect to any disputes concerning federal law, such disputes
shall be determined in accordance with the law as it would be interpreted and
applied by the United States Court of Appeals for the First Circuit.

20. Federal Deposit Insurance Act Compliance. All payments made by the Bank to
the Executive under any provision of this Agreement shall be subject to and
conditioned upon compliance with Section 18(k) of the Federal Deposit Insurance
Act, 12 U.S.C. § 1828(k) and any regulations promulgated hereunder.

21. Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be taken to be an original;
but such counterparts shall together constitute one and the same document.

22. Entire Agreement. This Agreement constitutes the entire agreement between
the Bank and the Executive concerning the subject matter hereof and supersedes
the Original Agreement. No right is granted to the Executive under this
Agreement other than those specifically set forth herein. No agreement or
representation, oral or otherwise, expressed or implied, concerning the subject
matter of this Agreement has been made by either party that is not set forth
expressly in this Agreement. This Agreement may not be modified or amended
except by an instrument in writing signed by each of the parties hereto.

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed as a sealed instrument by
the Bank, by its duly authorized officer, and by the Executive, as of the date
first above written.

 

EAST BOSTON SAVINGS BANK By:  

/s/ Richard J. Gavegnano

Name:   Richard J. Gavegnano

Title:   Chairman of the Board, President and

Chief Executive Officer

EXECUTIVE

/s/ Edward J. Merritt

Edward J. Merritt